DISSENTING- OPINION.
LAMM, J.
— Under our first Constitution, sheriffs were “ineligible four years in any period of eight years.” [Const. 1820; art. 4, sec. 23.]
Under that of 1865, sheriffs were “ineligible four years in any period of eight years.” [Const. 1865, art. 5, sec. 22.]
Under that of 1875, sheriffs were “eligible only four years in any period of six.” [Const.' 1875, art. 9', sec. 10.]
Under each of said constitutions the term of office of sheriffs was two years, and sheriffs in Missouri have always been on the dignified plane of constitutional officers, constitutionally regulated.
By an amendment in 1906, section 10 of article 9, supra, was stricken out and a new section adopted which, so far as material, reads:
“Section 10. There shall be elected by the qualified voters in each county on the first Tuesday next following the first Monday in November, A. D., 1908, and thereafter every four years, a sheriff and coroner. They shall serve for four years and until their succes*583sors be duly elected and qualified, unless sooner removed for malfeasance in office. Before entering on the duties of their office, they shall give security in the amount and in such manner as shall be prescribed by law and shall he eligible only four years in any one period.”
The constitutional provisions now in force relating to sheriffs are section 10, supra (i. e., the amendment of 1906), and section 11 of article 9 of the Constitution of 1875, relating to vacancies, the last clause of which reads: “No person elected or appointed to fill a vacancy in either of said offices [sheriff or coroner] shall thereby be rendered ineligible for the succeeding term.”
Relator was elected sheriff of Cole county at the same general election in November, 1906, adopting section 10, supra, and repealing the old section 10. Having qualified, he took office on January 1st, 1907. The question here is: Is he eligible to a term of four years more, making an official incumbency of six consecutive years in the office of sheriff? Indeed under the construction given to the Constitution by my learned brother Gantt, concurred in by five of the brethren, it is a matter of no consequence whatever whether he held his term of office for only two years, or whether he held four years in the preceding six. In other words, the argument runs that the restrictions of the old Constitution no longer amount to anything, and; old things having passed away and all things having become new, a sheriff, ineligible under the old was made eligible by the new provision, and may thus serve eight consecutive years in a pinch.
I do not concur in that interpretation of the Constitution and put my non-concurrence on the following grounds:
(a.) Section 10, article 9 (the amendment), must be read in connection with old section 11 of the same *584article, which, was not repealed but remains live law. The two sections, the new and the old, must be made to dove-tail into each other without joint or seam if possible in order to make a harmonious and sensible fundamental law. Now, by said section 11 it is provided that a sheriff who is elected or appointed to fill a vacancy shall not (by that fact) be rendered ineligible for a succeeding term. In this condition of things,, by a familiar principle of construction, the maxim expressio unius, a maxim peculiarly applicable to the-interpretation of constitutional provisions (Henderson v. Koenig, 168 Mo. l. c. 369), should be held to apply— i. e., by pointing out and including the term of a vacancy filled by appointment or election as not constituting an element of ineligibility for a succeeding term, it should be held that any term not coming within the designation of filling a vacancy does constitute an element of ineligibility where by adding two terms you have more than “four years in any one period.’’
(b) So, too, I am unable to perceive that it makes any difference whether the term relator served was under the old constitutional provision or under the new, so long as it was under one or the other, and so long as the two terms taken together make a continuous-service contrary to either. The question is one of eligibility and to my mind how the fact of ineligibility arose is wholly beside the case so- long as it actually exists.
(c) A constitutional amendment is merely a provision of paramount law — -a plebiscitum — a law initiated by the General Assembly and adopted by the people by way of referendum. Rules of constitutional construction do not essentially differ from rules of statutory construction [8 Cyc. 729.] The object of construing either statutes or Constitution, in order to do* refined and exalted justice, is to discern the intendment of the law and enforce that intendment. To get at *585that end it is trite doctrine that we should consider the former state of the law, the new provision, the evil sought to he removed, as well as the remedy provided, and so construe the law as to further the remedy and retard the evil.
In Hey don’s case, 3 Coke 18, the rule was quaintly and strongly put in this way: ‘ ‘ That for the sure and true interpretation of all statutes in general (he they penal or beneficial, restrictive or enlarging of the common law,) four things are to he discerned and considered : 1st. What was the common law before the making of the act. 2nd. What was the mischief and defect for which the common law did not provide. 3rd. What remedy the parliament hath resolved and appointed to cure the disease of the commonwealth. And, 4th. The true reason of the remedy; and then the office of all the judges is always to make such construction as shall suppress the mischief, and advance the remedy, and to suppress subtle inventions and evasions for continuance of the mischief .... and to add force and life to the cure and remedy, according to the true intendment of the makers of the act, pro bono publico.”
Dropping the phrase “common law” and substituting for that phrase the word “constitution,” we may paraphrase Sir Edward Coke’s rule and ask (1) what was the provision of the Constitution in the particulars in hand before the amendment? (2) What was the mischief and defect for which the Constitution did not provide? (3) What remedy did the people resolve and appoint to cure the disease? (4) And what was the true reason for the remedy?. When true answers to these questions are discerned, it would seem to be our bounden duty to make such construction as shall, without doing violence to the language employed in the Constitution, suppress the mischief and advance the remedy.
What were the provisions of the Constitution in the *586particulars in hand before the amendment of 1906? Those provisions have been set forth and are in no wise dark. In every constitution since Missouri has been a State there has been an express, definite limitation on the continuous service of a sheriff in office for more than four years in six. It was not said that every man shall serve as sheriff four years in six, but that no man shall serve more. In the two earlier the limit was four years in eight, but as the greater includes the less, so eight includes six, therefore under the two earlier, as in that of 1875, a continuous service of more than four years in six would have been in violation of those constitutions. What was the mischief struck at by the amendment of 1906 ? Did the framers of the act and the people adopting that act mean to lengthen the possible continuous service of any sheriff? Not at all. To the contrary, the amendment ex vi termini is an-interdiction on a continuous official term of more than font years, precisely as it was before. Obviously the mis - chief struck at was to do away with sheriffs running for re-election while occupying official terms and armed with official power as such, with the proviso that any term because of a mere vacancy was not an element of ineligibility.
The question has valuable historical side-lights showing a settled public policy (not only of our own constitutions but of the common law) in a rooted jealousy by the people of long official terms for sheriffs since the day of Alfred the Great. For instance, the sheriff at common law did the king’s business in the county. Anciently, in some counties, the office of sheriff was hereditary, but it was provided as to others “that the commons might choose such as would not be a burden to them,” and Blackstone points out that “sheriffs, by. virtue of several old statutes, are to continue in their office no longer than one year. ’’ He was the keeper of the king’s peace, *587the first man in the county, and superior in rank to any nobleman therein, during his office. He had power to apprehend and commit to prison all persons who broke the peace, or attempted to break it; and might bind any one in recognizance to keep the king’s peace. He was bound eco officio to pursue and take all traitors, murderers, felons and other misdoers and commit them to jail for safe custody. He was also to defend his county against any of the king’s enemies when they came into the land, and for this purpose as well as for keeping the peace and pursuing felons he might command all male inhabitants of his county between, certain ages to attend him as a posse comitatus. In his ministerial capacity the sheriff was bound to execute all process issuing from the king’s courts of justice. In the commencement of a civil cause he was to serve the writ, to arrest and to take bail; when the cause came to trial he summoned and returned the jury; when determined, he saw the judgment of the court carried into execution. In criminal matters he also arrested and imprisoned. He returned the jury, had the custody of the delinquent, and executed the sentence of the court though it extended to death itself. [1 Blackstone, pp. 342-3-4] He is now, as at common law, the chief citizen of the county, having in his keeping as a sacred charge, the public weal. For example: Many of these common law duties still attend the office of sheriff. He is now defined to be: “A county officer representing the executive or administrative power of the State within his county.” [25 Am. and Eng. Ency. Law (2 Ed.), 662.]
By section 10044, Revised Statutes 1899, he is conservator of the peace witbin his county and. is commanded to cause all offenders against the law, in his view, to enter into recognizance, with security, to keep the peace and to appear at the next term of the circuit court of the county, and to commit to jail in cases of *588failure to give such recognizance. By section 10046-he is required to quell and suppress assaults and batteries, riots, routs, affrays and insurrections, to apprehend and commit to jail all felons and traitors and execute all process directed to him by legal authority. By other provisions he summons jurors, grand and. petit, attends courts as the ministerial arm of the court,, levies executions and summons witnesses.
'With such power in his hands to bind or loose, to-blink or see, the amendment of 1906 left him eligible-to hold four consecutive years of office but struck down the mischief of his running for re-election. It cast all motes and beams from his official eye and left him an. eye clear and single to his duty — an excellent eye for a sheriff to have. Behold, then, the mischief and the remedy. The mischief was in his canvassing for votes to secure a re-election tempting him, peradventure, beyond his strength, to misuse his official power or blink official duty. The remedy was to do away with biennial elections to the office and leave him four years as one term, not six years in two terms, as here.
The opinion of my brother it seems to me neither advances the remedy nor retards the mischief. Such interpretation is equivalent to adding a proviso to the-amendment not there, to-wit: “Provided that sheriffs, ineligible under the old Constitution because of length of service are made eligible by the new;” or a pro vis o-to this effect: “Provided that all sheriffs now in office whether for the first or second term shall be eligible to re-election in the general election of 1908 for another term of four years.”
(d) Could it possibly have been within the intendment of that act to give' so singular an advantage to the then incumbents of the office? — an advantage denied for nearly- a hundred years to all former sheriffs and denied to all that come after the present official termt If that be so then the amendment did not disclose all *589its purpose. It was a Greek gift — a Wooden Horse with mischief in its bowels. It should have been written under the caption: “An Amendment to the State Constitution making the official Term of the Sheriff Four Years, and Removing all Restrictions on the Present Incumbents of that Office Succeeding, themselves. ”
It cannot be that any hardship to those persons who were elected to the office in the general election of 1906 was within the purview of the amendment; because the grim humor of the situation is that those persons voluntarily ran for the office at the time the amendment was submitted and took their chances of its being adopted. All they have to do is to wait four years and run again if they choose. Eligibility to office is not an inherent right of citizenship, but is regulated by law.
(e) Again: the learned Attorney-General argues that “it is a settled principle of law, applicable alike to constitutions and statutes, that where an amendment is made which, in addition to the new and amendatory features, contains provisions which were also in the law superseded, the provisions common to both shall be construed as remaining in force, without break in continuity, in the transition from the old to the new.” I take that proposition as sound law. [Cooley on Const. Lim. (7 Ed.), pp. 96-7.] Any other makes a gap in the law — a chaotic condition never to arise by construction, unless that interpretation be inevitable. It involves the idea that there was a space of time between 1906 and 1908 when there was no constitutional provision operative. Applying the above proposition to this case we find that the old constitution did not allow more than four years continuous service. We find the new contains the same provision. Hence, the provision being common to both continued in force during the transition period. Being in force at all times, I cannot understand why the interpretation placed upon *590the Constitution by nay brother is not in the face of both its spirit and letter; for the construction is that the present incumbents of the sheriff’s office may have six consecutive years — nay, possibly eight. Whereas the construction suggested by the Attorney-General may allow them four years in the past, and, at most, denies but two years of a possible four, with a rest from official cares to be followed by eligibility at the end of such rest. The law was passed for the benefit of the people, not of the sheriffs, and the welfare of the people should be the touchstone of interpretation; for,-observe, the welfare of the people is either the supreme law or we should get another motto for our great seal.
(f) In Wright v. Adams, 45 Tex. l. c. 140, Moore, J., well said: “It is believed, moreover, to be a sound rule of construction which holds, when the duration or term of office which is filled by popular election is a question of doubt or uncertainty, that the interpretation is to be followed which limits it to the shortest time, and returns to the people at the earliest period the power and authority to refill it.” See, also, “Opinion of the Judges,” 114 N. C. (Appendix) loc. cit. 929; Throop’s Public Officers, section 308. Therefore, even if we were to hold (as we may) that the amendment left the matter somewhat uncertain and ambiguous, we ought further to hold as indicated in other paragraphs of this opinion, and thus solve the doubt in favor of the shortest term under the doctrine of Wright v. Adams, supra.
In my opinion the final writ should not go.